Citation Nr: 1546601	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  09-32 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbar spine spondylosis prior to July 9, 2015, and in excess of 40 percent since that date, to include whether separate ratings are warranted for any associated neurological disorders.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to April 1998.  

This matter is on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.   

This appeal was remanded by the Board in October 2014 for further development and is now ready for disposition.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDINGS OF FACT

1. For the period prior to July 9, 2015, the Veteran's lumbar spine spondylosis has been characterized by pain, lack of endurance and limitation of motion.  Forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months have not been shown.

2.  For the period since July 9, 2015, the Veteran's lumbar spine spondylosis has been characterized by tightness, pain and limitation of motion; unfavorable ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months have not been shown.

3.  The evidence of record establishes that the Veteran has fecal and urinary incontinence that is a neurological symptom resulting from her service-connected lumbar spine disability. 



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for lumbar spine spondylosis for the period prior to July 9, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5243, 5239 (2015).

2.  The criteria for a rating in excess of 40 percent for lumbar spine spondylosis, for the period since July 9, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5243, 5239 (2015).

3.  The criteria for entitlement to service connection for bowel incontinence, as secondary to a service-connected lumbar spine disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2015).

4.  The criteria for entitlement to service connection for urinary incontinence, as secondary to a service-connected lumbar spine disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Indeed, the VCAA duty to notify was satisfied by way of a letter sent to her that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letter informed the Veteran of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  It also provided her with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility as well as her own statements in support of her claim.  

VA examinations with respect to the issue on appeal were also obtained in June 2008, June 2009, October 2010, December 2010, October 2013 and July 2015.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, it is noted that this appeal was remanded by the Board in October 2014 in order to obtain a new VA examination.  The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided a VA examination in July 2015, which the Board finds adequate for adjudication purposes.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case in August 2015.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

For the period prior to July 9, 2015, the Veteran received a 20 percent rating for her back disability under 38 C.F.R. § 4.71a, DCs 5242 & 5239 (addressing degenerative arthritis and spondylisthesis of the spine).  Ratings under these diagnostic codes are assigned based on the General Rating Formula for Diseases of the Spine or based on incapacitating episodes, whichever results in the higher evaluation.  Under these bases, a rating in excess of 20 percent is warranted when the evidence shows:
* Forward flexion of the thoracolumbar spine to 30 degrees or less; 
* Favorable ankylosis of the entire thoracolumbar spine; or 
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 
See 38 C.F.R. § 4.71a, DC 5243 (2014) (all 40 percent).  Ankylosis is the "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  Note (1) to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes defines an "incapacitating episode" as a "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  See 38 C.F.R. § 4.71a.

Based on the evidence of record, a rating in excess of 20 percent is not warranted prior to July 9, 2015.  Specifically, at a VA examination in June 2008, the Veteran stated that she experienced back pain since service and reaches to a 6/10 level, especially after activity.  However, upon examination there is no radiating pain on movement or muscle spasm.  Her range of motion included 85 degrees of flexion and was overall not in a fixed position.  

At a VA examination in June 2009, the Veteran stated that she experiences stiffness and numbness, with some pain into the hips and legs.  At worst, it is a 9/10, but she denied any periods of incapacitation.  Upon examination, there was no evidence of radiating pain on movement or muscle spasm.  Range of motion was characterized by 70 degrees of flexion and ample range of motion in all other directions.  Ankylosis was specifically observed to be absent.  

At a VA examination in October 2010, the Veteran reported that she was limited in how far she can walk due to back pain.  She also mentioned symptoms such as stiffness and spasms, but she denied symptoms such as fatigue, decreased motion, paresthesia or numbness.  Upon examination, there was no evidence of radiating pain on movement, and muscle spasm was absent.  Her muscle tone was normal, and her range of motion was characterized by 60 degrees of flexion and a measureable range of motion in all other directions.  

Next, at a VA examination in October 2013, the Veteran complained of numbness in her back and left leg and it was difficult to stand or sit for prolonged periods of time.  Upon examination, her range of motion was characterized by 55 degrees of flexion and a measureable range of motion in all other directions.  No history of incapacitating episodes was observed.   

Therefore, given that forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome with incapacitating episodes has not been shown, a rating in excess of 20 percent is not warranted prior to July 9, 2015.  

In an August 2015 rating decision, the Veteran's disability rating was increased to 40 percent, effective July 9, 2015.  In order to warrant a rating in excess of 40 percent under this formula, the evidence must show: 
* Unfavorable ankylosis of the entire thoracolumbar spine (50 percent under DC 5237); or 
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent under DC 5243).  
38 C.F.R. § 4.71a, DC 5242 (2014).  

Based on the evidence of record, a rating in excess of 40 percent is not warranted for the period since July 9, 2015.  Specifically, at a VA examination in July 2015, the Veteran complained of pain in the back that was normally "dull and constant."  She manages pain with lying in bed on her side, heat treatment and stretching.  She does not walk with a limp.  Upon examination, she exhibited 30 degrees of flexion and a measureable range of motion in all other directions.  Ankylosis was specifically observed to be absent.  Also, there was no evidence of intervertebral disc syndrome, and no incapacitating episodes were noted.  Therefore, a rating in excess of 40 percent is not warranted on a schedular basis.  

Next, when evaluating the extent of the Veteran's back disability, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a).

The Veteran is already in receipt of a 10 percent disability rating for neurological symptoms in each lower extremity under 38 C.F.R. § 4.71a, DC 8520 (2015), which addresses paralysis, neuritis and neuralgia of the sciatic nerve, although the rating for her left lower extremity was increased to 20 percent, effective November 7, 2012.  The Board agrees that this is the most appropriate diagnostic code.  Under this diagnostic code, a 10 percent rating when there is incomplete paralysis that is "mild" in nature, a 20 percent rating when there is incomplete paralysis that is "moderate," and a 60 percent rating is warranted when there is incomplete paralysis that is "moderately severe" in nature.  Id.   

Based on the evidence of record, no ratings are warranted that are greater than the ones already assigned.  Specifically, at a VA examination in June 2008, the Veteran's deep tendon reflexes in the lower extremities were symmetrical.  Sensory functioning to pinprick and light touch and motor functioning was normal.  Similarly, at a VA examination in June 2009, sensory functioning was normal, as were her reflexes.   

At a VA examination in October 2010, reflexes and sensory functioning were normal.  Moreover, in another VA examination in December 2010, the Veteran complained of tingling and numbness.  However, there was no weakness, abnormal sensation, anesthesia or paralysis of the lower extremities.  In fact, she acknowledged that there was no functional impairment in her lower extremities.  Sensory and reflex testing was normal.  Reflex and sensory testing at a VA examination in October 2013 was normal.  Finally, at her most recent VA examination in July 2015, her sensory functioning, strength and reflexes were normal.  Therefore, as there is no evidence of incomplete paralysis in the lower extremities during any time during the period on appeal, no increased ratings are warranted.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that her lumbar spine disability is worse than the ratings she currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses, she is not competent to identify a specific level of disability of her lumbar spine disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of her relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, in view of the Board's responsibility to consider functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic codes are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated.  See DeLuca, 8 Vet. App. at 202.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, she has not submitted evidence of unemployability due specifically to her service-connected disabilities.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Based on evidence of record, the Board determines that a rating in excess of 20 percent prior to July 9, 2015, and in excess of 40 percent since that date is not warranted for any period on appeal.  As such, the appeal is denied


Service Connection

As part of the Veteran's claim, the Board has also considered whether compensation is warranted for any other neurological disorders resulting from the Veteran's service-connected lumbar spine disability other than the peripheral neuropathy which was discussed above.  38 C.F.R. § 3.310 (2015) (service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury).

In this case, the Veteran has repeatedly stated that she has experienced both fecal and urinary incontinence that is a result of her service-connected lumbar spine disability.  Based on a review of the evidence, the Board determines that both of these disorders are related to her lumbar spine disability and should be service-connected.  Specifically, at her most recent VA examination in July 2015, she stated that she experiences urinary incontinence that requires her to use 3 pads per day, and some occasional bowel incontinence.  While a detailed opinion was not provided, the VA examiner did characterize this urinary and bowel incontinence as a "neurologic abnormality" that was related to her service-connected spine symptoms.  

Therefore, service-connection for both of these disorders is warranted.  However, in the Board's view, it would be prejudicial to assign a disability rating and effective date in the first instance, as it would preclude the Veteran of the opportunity to submit additional evidence if she so desires.  As such, service connection for bowel and urinary incontinence is granted, and is referred to the RO for the assignment of a disability rating and effective date.  

						(CONTINUED ON NEXT PAGE)

ORDER

A rating in excess of 20 percent for lumbar spine spondylosis for the period prior to July 9, 2015, is denied.

A rating in excess of 40 percent for lumbar spine spondylosis, for the period since July 9, 2015, is denied.

Service connection for bowel incontinence, as secondary to a service-connected lumbar spine disability, is granted.  

Service connection for urinary incontinence, as secondary to a service-connected lumbar spine disability, is granted.  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


